Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 17, 2021

                                      No. 04-21-00203-CR

                                EX PARTE Armando RAMOS,

                  From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR6442-W1
                        The Honorable Velia J. Meza, Judge Presiding


                                         ORDER
       On August 9, 2021, appellant filed a pro se motion seeking dismissal his appointed
counsel and allowing him to represent himself on appeal. On August 12, 2021, this court ordered
appellant’s appointed appellate counsel to file a response to appellant’s pro se motion no later
than August 23, 2021. In response, on August 20, 2021, appointed appellate counsel filed a
motion for leave to withdraw as appointed counsel for appellant. Appointed counsel’s motion
requests leave to withdraw and an abatement of appellate deadlines pending resolution of the
motion. On August 24, 2021, we abated this cause to the trial court to conduct a hearing on these
matters. On August 30, 2021, appellant filed a pro se brief.

       On November 1, 2021, the trial court conducted the hearing we ordered. A transcript of
the hearing and a supplemental clerk’s record containing the trial court’s findings of fact and
conclusions of law have been filed with this court. The trial court found: (1) appellant desires to
prosecute his appeal; (2) appellant wishes to discharge appellate counsel, Richard Dulany; and
(3) appellant “requested and was granted substitute appellate counsel and thus, is not proceeding
pro se.” After authorizing Mr. Dulaney’s withdrawal, the trial court appointed Raymond
Martinez as appellate counsel. Accordingly, we lift the abatement.

       Pending before this court are the following pro se motions:

       1. Motion for Court to Compel Counsel to Forward Copy of Anders Brief to Appellant
          (filed September 23, 2021);
       2. Motion Objecting to Denial of Open Court Faretta Hearing Admonishments (filed
          November 4, 2021); and
       3. Motion for Standby Counsel During Appellate Procedure (filed November 4, 2021).

        Appellant is presently represented by court-appointed counsel, Mr. Martinez. There is no
right to hybrid representation. Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995);
Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. 1981). Without regard to whether this
court has jurisdiction over the motions, we DENY AS MOOT the pending pro se motions on the
basis that appellant is not entitled to hybrid representation.

        Mr. Martinez is hereby ORDERED to file appellant’s brief no later than December 17,
2021.



                                                 _________________________________
                                                 Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court